Order, Supreme Court, New York County, entered on September 25, 1973, denying defendant-appellant’s motion for summary judgment dismissing the com*527plaint herein, against it, unanimously reversed, on the law, without costs and without disbursements, the motion granted, and the complaint dismissed and the action severed as to defendant-appellant. Plaintiff, a longshoreman, not in the employ of appellant, was injured while aboard a lighter which was not owned by or under the control or supervision of appellant. The lighter was berthed alongside of appellant’s vessel for the purpose of receiving slabs of copper which were being unloaded from the vessel. One such slab fell over and injured plaintiff. The evidence clearly shows that it did not fall because of any defect in the cargo. It fell because the plaintiff and his coworkers on the lighter had improperly stowed the slabs on the lighter. This procedure was completely under the control of plaintiff and his fellow-employees, and the appellant had no connection with it in any way. Under the circumstances, appellant is not liable for a condition caused by third parties in the handling of cargo after it has left appellant’s vessel. Its obligation to provide a seaworthy vessel did not extend to the lighter. Concur—Stevens, P. J., Murphy, Birns, Capozzoli and Nunez, JJ.